PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/582,076
Filing Date: 28 Apr 2017
Appellant(s): PERNER et al.



__________________
R. James Balls
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 21 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated October 29 2020 from which the appeal is taken have been modified by the Advisory Action dated February 5 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1, 2, 4, 9-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burgo (US Patent No. 8287844, cited in the Office action mailed on May 18 2020) in view of Peffly et al. (USPGPUB No. 20130302267, cited in the Office action mailed on May 18 2020).
The rejection of claims 1-2, 4, 9-23 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Burgo in view of Peffly et al. as applied to claims 1, 2, 4, 9-16 and 19-21 above and in further view of Karlen et al. (US Patent No. 6156298, cited in the Office action mailed on May 18 2020).

(2) Response to Argument
Appellants argue that (1) the instant rejection is improper and should be reversed because the teachings of Burgo and Peffly cannot properly be combined without rendering each reference unsatisfactory for its intended purpose.  It is argued that Burgo is directed to natural products.  Burgo teaches natural cationic emulsifiers for use in natural products i.e. products that do not include synthetic compounds such as 
Regarding Appellants first arguments, firstly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, the silicone modified starch of Peffly et al. is not required in order to render claim 1 obvious.  Secondly, even if the silicone modified starch had to be included, the examiner cannot agree it is excluded by the teachings of Burgo or would render Burgo unsatisfactory for its intended purpose.  Burgo expressly teaches that the compositions are “substantially free of petrochemicals and/or derivatives of petrochemical materials” (see claim 1 of Burgo).  Silicone is not a petrochemical nor derived from petrochemical.  The recitation substantially free does not necessarily mean it is devoid of these ingredients.  Thus, even if silicone were a petrochemical, the about 0.01 to about 5% of a silicone grafted starch taught in Peffly et al. would seem to reasonably fall within the scope of substantially free.  Finally, the examiner cannot agree that Burgo teaches all synthetic material is excluded.  The amino acid ester are taught as being not derived from animal 
Appellants argue that (2) the combination of Burgo and Peffly is further improper because it requires combining mutually exclusive solutions to unrelated problems.  It is argued there is no logical bases for one of ordinary skill in the art to consult the two different references which are related to fundamentally different problems.  Burgo in example 8 teaches a conditioning composition.  This composition is rinsed from the hair.  Peffly on the other hand is directed to leave-on hair styling compositions.  These compositions are not rinsed from the hair.  Thus the problems addressed by the references are different.  
Regarding Appellants second argument, the examiner cannot agree.  Composition K in example 7 is directed to a leave-in conditioning spray which contains BLIE in 1.25% and cetyl alcohol in 1.5% reading on the instantly claimed brassicyl isoleucinate esylate and fatty compounds.  These ingredients are similar to the ingredients and concentration in K and C of example 8.  Thus, while there are embodiments in Burgo in which the composition is rinsed from the hair, it is not limited to such hair compositions.  Burgo et al. specifically teaches that various additives known in the art can be included.  Peffly et al. teaches similar forms of compositions (i.e. 
Appellants argue that (3) while secondary considerations are not necessary for patentability the enclosed Declaration of Dr. Perner includes comparative data which is specific to the compositions of table 8 of Burgo.  Thus this data represents a comparison with the art of record and represents a proper side-by-side comparison.  The declaration establishes that the inventive composition with the polyurethane-34 provided substantially less frizz (i.e. better frizz control) form initial to 48 hours compared to the comparative references.  The inventive composition provided substantially higher curl definition from initial to 48 hours compared to the comparatives.  It is argued that the data of degree of frizz and curl definition illustrates the spurring properties provided by the composition of the instant application.  This effect is achieved without requiring cationic polymers.  It is argued that composition that different in amounts and types of polyurethane latex polymers, cationic surfactant and fatty compounds provide similar surprising improvements.  It is argued that in the Advisory action the examiner indicated that the evidence is not unexpected.  The examiner refers to a new reference not previously provided to Applicant, Covestro.  It is argued that contrary to the opinion of the Examiner, Covestro actually illustrates the inventiveness of the instant case.  The frizz control and volume reduction described in the pamphlet are based on leave-in compositions containing polyurethane-34 that are not rinsed from the hair.  The data in the instant case is based on compositions containing 
Regarding Appellants third argument, while the examiner agrees that the comparison is a single variable and side by side comparison.  The examiner cannot agree that the data show an unexpected results.  Based on Covestro this is an expected effect.  While Appellants argue that the examiner newly cited this reference in the advisory action, this was because this was when the declaration was first presented and thus the first opportunity of the examiner to respond.  It is noted that such reference is not needed to reject the claims as none of the claims require any particular frizz control or curl definition.   Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  
	


Regarding Appellants fourth argument, since Appellants arguments are not persuasive for the reasons set forth above, this argument is equally not persuasive for the reasons set forth above.
Appellants argue that (5) claims 31 and 32 do not stand and fall together.  It is argued that this rejection is improper because modifying the art to derive what is claimed renders the art inoperative or unsatisfactory for its intended purpose.  It is argued that Peffly requires silicone grafted starches.  It is argued of silicone grafted starches are excluded the resulting compositions would no longer function as intended.
Regarding Appellants fifth arguments, firstly, the arguments over silicone grafted starches are discussed above.  It is noted that claim 32 does not depend from claim 31.  Thus a composition comprising silicone would still fall within the scope of claim 32 and a composition comprising starch would still fall within the scope of claim 31.  Note: MPEP 2143.01:  If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (emphasis added). Here, Peffly is not the reference being modified.  Additionally, as indicated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Since polyurethane-34 is taught as a film forming polymer with specific features of their own, Peffly still provides motivation to utilize this particular chemical component.  Since silicones are not taught as a required ingredient, 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        June 3 2021

Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.